Case 3:19-mj-71446-MAG Document 1 Filed 09/04/19 Page 1 of 14

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

 

This criminal complaint is based on these facts:

Please see attached affidavit.

@ Continued on the attached sheet.

Approved as to form:

WILLIAM FRENTZEN
Assistant United States Attorney

Sworn to before me and signed in my presence.

Date: 4 3 | \

City and state: San Francisco, California

 

 

 

for the
Northern District of California
CLE
United States of America ) NO!
Vv. )
Kerisimasi Reynolds, ; Case No,
g°19 71446
)
)
Defendant(s) J,
CRIMINAL COMPLAINT AS
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 31, 2017 in the county of San Francisco in the
Northern District of California , the defendant(s) violated:
Code Section Offense Description
42 U.S.C. § 1320a-7b(b) Criminal penalties for acts involving Federal health care "Anti-Kickback
Statute."
IA 1g - = md A
VUINIJIOIY QA

 

 

 

 

 

 

 

AR
see
(ver J
(/ Compla nant’s signature
nette Spring/Special Agent - FBI
Printed na yy, title

a we
ea

go

 

 
 
  
  
  

 

Judge's signature

Hon. Joseph C. Spero, U.S. Chief Magistrate Judge

 

Printed name and title
Case 3:19-mj-71446-MAG Document 1 Filed 09/04/19 Page 2 of 14

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Janette Spring, Special Agent with the Federal Bureau of Investigation (‘FBI’) being first duly

sworn, hereby depose and state as follows:
IL INTRODUCTION

A. SYNOPSIS

1. I submit this affidavit in support of a criminal Complaint for Dr. Kerisimasi REYNOLDS
(“REYNOLDS”), and Dr. April MANCUSO (“MANCUSO”),.

2. There is probable cause to believe REYNOLDS and MANCUSO engaged in a scheme to
defraud Medicare by receiving kickback payments in exchange for the referral of home health and/or
hospice patients in violation of and 42 U.S.C. § 1320a-7b(b), the anti-kickback statute.

3. As part of this investigation, the Agents have obtained information from the cooperation
of an FBI confidential witness (“CW-1”)! and evidence obtained by an FBI undercover employee
(“UCE”):

A. An identified co-conspirator introduced REYNOLDS as an individual willing to accept
kickback payments in exchange for the referral of patients. REYNOLDS later introduced his wife,
MANCUSO, as a co-conspirator in furtherance of the scheme.

5. During the course of the investigation, UCE held in-person audio and video recorded

conversations with REYNOLDS and MANCUSO, in 2017 and 2018, in which REYNOLDS and

 

' CW-1 has provided information and services to the FBI over approximately two years and has received no
monetary compensation or other consideration from the FBI in exchange for the information and services. However,
CW-1 was employed by a home health care agency (“HHA Alpha”), which served as a cooperating entity
supporting the FBI’s undercover operation. As a result of the undercover operation, patient numbers and/or revenue
to CW-1 and CW-1’s HHA may have increased. These potential increases to CW-1’s HHA may have provided
benefit to CW-1 by improving his/her standing with the employing HHA. A criminal background check of CW-1
revealed convictions for embezzlement, grand theft, and an arrest for false claim to citizenship. CW-1 is an
undocumented immigrant who entered the United States illegally and by presenting false identifying documents to a
CBP officer. The CW-1later falsely denied having possessed false identifying documents when interviewed by
immigration officers. Although CW-1 is a removable alien, removal has been deferred under the Convention
Against Torture. The CW-1 may have an incentive to curry favor with federal law enforcement because of his
immigration status. After the conclusion of this undercover operation, FBI Agents became aware that during the
undercover operation but after HHA Alpha was no longer accepting patient referrals from targets of the
investigation, CW-1 was believed to have tried to use his/her role as a source to threaten an individual — with whom
he/she had a personal dispute — with a law enforcement investigation into the practices of this individual. To my
knowledge, those threats were never carried out. CW-1 is not currently the subject of any pending criminal charges.
Case 3:19-mj-71446-MAG Document 1 Filed 09/04/19 Page 3 of 14

MANCUSO, receive kickback payments in exchange for the referral of home health and/or hospice
patients.

B. BACKGROUND AND LEGAL FRAMEWORK AND INVESTIGATION

6. Starting in the 1970s, Congress created, amended, and strengthened the “Anti-Kickback
Act”, currently United State Code, Title 42, Section 1320a-7b(b). The relevant language of the statute is
listed below. In essence, the law criminalizes influencing referrals for federally funded health care
through payments. The legislative history revealed Congress was deeply concerned the normalization of
kickbacks in federally funded health care programs would lead to fraud and an undermining of the quality
of patient services since “operators become more concerned with rebates than with care.’” FBI Agents
began looking into kickbacks in the San Francisco Bay Area, specifically in the fields of home health and
hospice. Their investigation arose from concerns of false billing, referrals without patient care in mind,
that health care providers would have a willingness to expose their patients to unnecessary treatments and
that certain home health agencies (“HHAs”) would have a willingness to bill for, but not provide,
necessary services. The preliminary investigation into kickbacks occurring in the Bay Area in the fields of
home health and hospice revealed that the above concerns were indeed occurring. Some of the most
egregious examples uncovered by the investigation included doctors who referred patients to hospice care
in exchange for kickbacks while demanding a “longevity” bonus — meaning the doctor would financially
benefit the longer a patient remained on hospice. Since hospice is generally meant for palliative care
without curative intent, this system could encourage doctors to abandon curative options earlier with
potentially life threatening outcomes.’

7. An undercover operation was selected as the means of investigating kickbacks. From
training and experience, the investigators understood that health care providers and HHAs shrouded their
activities in secrecy. Typically, health care providers were given kickbacks in the form of cash payments

made in closed door meetings between themselves and HHA representatives. Some used bogus medical

 

2 “Kickbacks Among Medicaid Providers”, Senate Report 95-320, 1977.

3 In fact, throughout the course of the investigation, four of the targets, while negotiating kickback payment
amounts, discussed similar “longevity” bonuses. UCE agreed to these bonuses or entertained further discussion to
potentially identify any such referrals by proactively identifying at-risk patients. During the course of the
investigation, no such longevity bonus referrals were made to the UCO.
Case 3:19-mj-71446-MAG Document 1 Filed 09/04/19 Page 4 of 14

directorship/consultant contracts to disguise kickbacks as payments for seemingly legitimate, but actually
non-existent, services. Given the expected closed nature of the transactions and the relatively traceless
nature of cash payments, traditional documentary and other overt investigative techniques were deemed to
be ineffective. An undercover operation (“UCO”) was considered as the most efficient and most
successful means to gather direct evidence of the payments and the corrupt intent of the kickback
payments.

8, Around July 2016, two employees of a known Bay Area home health agency “HHA
Alpha”) made a complaint to Health and Human Services Office of Inspector General (“HHS-OIG”)
regarding payments of kickbacks to doctors by other HHAs in the Bay Area. One of the two agreed to
serve as a cooperating witness (“CW-1”). CW-1 was paired with an undercover FBI agent (“UCE”),
based in San Francisco, who would portray himself/herself as someone representing investors, intent on
acquiring HHA Alpha and seeking to expand HHA Alpha’s patient population through illegal kickbacks.
UCE often communicated with targets in furtherance of the UCO while in San Francisco. The UCO
sought to investigate predicated targets and to use predicated targets to refer UCE to other violators who
the targets believed to be engaged in similar conduct.

9. In designing the UCO, investigators learned health care providers were weary of potential
legal risks that caused them to be unwilling to accept kickbacks from an unknown undercover agent
without an introduction from a known member of the industry. Further, the nature and size of the
kickbacks were dependent on the types of HHA services required. For example, certain types of insurance
and services were reimbursed at a higher rate, which in turn would lead to higher kickbacks. Many health
care providers were also quite concerned with patient satisfaction, partially to avoid a disgruntled patient
from questioning the corrupt HHA referral. Therefore, the ability to provide specific details about
services, accepted insurance plans, and patient satisfaction was critical to both gaining the initial
introductions and to allowing the UCO to expand. The involvement of a vetted HHA would facilitate
entry of the UCO and allow kickback referrals to be diverted away from predicated HHA companies.

Further, the care provided by the vetted HHA could be monitored and reviewed.
Case 3:19-mj-71446-MAG Document 1 Filed 09/04/19 Page 5 of 14

10. In keeping with those goals, HHA Alpha effectively served as a cooperating entity
through its management and its participation in the UCO. The FBI investigation was partly based upon
analysis of so-called outlier data — data showing abnormal and potentially illegal conduct —- among HHAs
and doctors as well as through interviews. Based on examination of the data and interviews, HHA Alpha
did not fall into the profile of a likely kickback offender. Checks of FBI databases did not reveal HHA
Alpha as a prior or current subject of any investigations. Additionally, the FB] consulted with HHS-OIG
and determined HHA Alpha was not a prior or current subject of any investigations. From the founding of
HHA Alpha in 2009 until the initiation of the UCO, Medicare received two complaints‘, which were later
deemed to be unsubstantiated. Additionally, HHA Alpha’s owner was aware that CW-1 would be
cooperating with an investigation and the patient paperwork and referrals to HHA Alpha during the UCO
were required to be brought to the attention of the investigating agency. Patients referred to HHA Alpha
by physicians and others receiving payment from FBI through the UCO, (1) were contacted by an
employee of HHA Alpha to obtain their consent for treatment by HHA Alpha, (2) as a result of this
consent and intake process, some patients ultimately did not receive treatment from HHA Alpha because
they declined treatment, preferred an HHA of their own choosing, or medical evaluation determined
treatment was inappropriate, (3) HHA Alpha was made aware of patients that were referred through the
course of the UCO, and (4) FBI conducted interviews of all available patients referred to HHA Alpha and
there were no serious allegations of failure in patient care.° During the course of the UCO, there was one
complaint regarding patient care provided by HHA Alpha made by a recently hired, and then fired
employee, but an investigation by the California Department of Public Health did not result in any
negative finding against HHA Alpha. No other complaints about HHA Alpha were reported to Medicare

through the duration of the UCO. During the course of the UCO, a total of 27 subjects were paid

 

4 An anonymous complaint filed in 2016 alleged a durable medical equipment kickback scheme, which was closed
due to insufficient information. In 2015, Medicare closed a patient allegation of false billing by HHA Alpha after a
review of documents provided by HHA Alpha justified the billing.

5 Only three patients out of 129 interviewed by FBI complained and the complaints consisted of (1) early
discontinuation of treatment, (2) a nurse should have shown up more often, and (3) physical therapy should have
been longer. Of all patients referred to HHA Alpha by targets of the investigation during the UCO, the FBI was
unable to interview 31 patients due to the patients passing away in hospice care or because the patients could not be
located — generally international patients. As to those patients, no complaints regarding patient care were ever filed
against HHA Alpha.
Case 3:19-mj-71446-MAG Document 1 Filed 09/04/19 Page 6 of 14

kickbacks and referred patients to HHA Alpha. At no time during their meetings with CW-1 and/or UCE
did the subjects express any concerns regarding the treatment of their patients by HHA Alpha nor notify
that any patient complaints had been received. Further, none of the subjects indicated they were aware of
any illicit conduct by HHA Alpha prior to or during the UCO.

C. AGENT QUALIFICATIONS

11. Iam a Special Agent of the FBI and have been so employed for approximately three
years. I am currently assigned to the Complex Financial Crime Squad of FBI’s San Francisco Field
Division. As part of my assigned duties, I investigate possible violations of federal criminal law,
specifically investigations involving white collar crime. I have received specialized training in health care
fraud matters including, but not limited to, Anti-Kickback, Mail Fraud, Wire Fraud, and False Claims. I
have participated in the execution of various arrests and search warrants in which business and personal
documents, bank records, computers, and other evidence of fraud and other crimes have been seized.

12. In the course of this investigation and my investigation of other health care fraud
schemes, I have (1) interviewed numerous persons; (2) reviewed numerous records and pertinent data; (3)
read interviews and other reports written by other law enforcement officers; and (4) become familiar with
the manner and means by which health care fraud schemes are operated including violations of 42 U.S.C.
Section 1320a-7b and 18 U.S.C. Section 371.

13. This affidavit is intended to show merely that there is sufficient probable cause for the
requested Complaint and arrest warrant and does not set forth all of my knowledge about this matter.
Unless specifically indicated otherwise, all conversations and statements described in this affidavit are
related in substance and in part only. Where excerpts of transcripts of audio recorded conversations are
presented, they represent my best effort at this time to transcribe such recordings and I believe them to be
accurate in substance.

D. COMPLAINANT

14. Dr. Kerisimasi REYNOLDS is a 37 year old orthopedic surgeon with a practice in
Fremont, California (“CA”). During the course of the investigation, REYNOLDS accepted kickback

payments from an FBI UCE in exchange for patient referrals.
Case 3:19-mj-71446-MAG Document1 Filed 09/04/19 Page 7 of 14

15. Dr. April MANCUSO is a 38 year old physician, practicing in the San Jose and Los
Gatos, CA areas. During the course of the investigation, MANCUSO accepted a kickback payment from
an FBI UCE in exchange for patient referrals.

E. STATUTE VIOLATED

16. Title 42, United States Code, Section 1320a-7b(b)(1)(A), in relevant part, makes it a
crime for any person to knowingly and willfully solicit or receive any remuneration (including any
kickback, bribe, or rebate) directory or indirectly, overtly or covertly, in cash or in kind to any person to
induce such person to refer an individual to a person for the furnishing or arranging for the furnishing of
any item or service for which payment may be made in whole or in part under a Federal health care
program.

IL. PROBABLE CAUSE

A. REYNOLDS IS INTRODUCED TO UCE BY A CO-CONSPIRATOR

17. In January 2017, CW-1 identified GLENNDA SANTOS (“SANTOS”) as a prominent
marketer employed by several HHAs in the area.

18. CW-1 informed agents that SANTOS was participating in a cash-for-patient referral
scheme involving physicians, hospital case managers, and employees at skilled nursing facilities
throughout the San Francisco Bay Area. In so doing, SANTOS would give envelopes of cash to these
individuals in order to direct patient referrals to the HHAs.

19, The UCO initially focused on SANTOS and individuals believed to be accepting
kickbacks from her.

20. On or about August 30, 2017, SANTOS sent REYNOLDS’ contact information to CW-1
and UCE via group text message. In the same text message exchange, SANTOS also provided the name
of REYNOLDS’ wife, MANCUSO. SANTOS offered to “connect” CW-1 and UCE to REYNOLDS.

Below are screen shots of the aforementioned exchange:
Case 3:19-mj-71446-MAG Document 1 Filed 09/04/19 Page 8 of 14

   

 

iss

Thanks.

GPhone sees. 46 8:24 PM 47RD ee . To TTA! — RB Reutin eevee 46 11:02 AM Fi OMKane
Glenda Glenda Glenda
bsee cern eneeteegy a
Pls call again His wife is Dr
e@ Mancuso
Sorry | was on the - ki
phone Call me again | will

 

 

 

21.

connect u with him on
ga the phone

| will be at his office
on Thursday next
week

 

We can meet there UCE
&

QweeRTyY Ul OP

Glenda -

Dr Kerisi Reynolds

 

Glenda AS DFGHJKL

His wife is Dr chew
Mancuso ® ZXCVBNM @

@ 23 © & space return

   

Today 10:56 AA
Glenda

Dr Kerisi knows u will

, becalling him

 

Thanks!

Glenda

Prime 109

Spm

Tomorrow
Belinda and me

0

As instructed by SANTOS, UCE placed a call to SANTOS to discuss an introduction to

REYNOLDS. During their conversation, UCE offered to pay SANTOS for the introduction. Below are

excerpts of the aforementioned exchange:

 

 

 

 

 

 

 

 

 

Speaker Statement Additional Explanation
UCE: So question for you, um obviously, you know the work | UCE if offering to pay SANTOS
you are doing for us, we have something for you too, but | for the introduction to
I presume you don’t want us to do that in front of REYNOLDS.
{identified co-conspirator], right?
SANTOS: | Oh, we will actually meet before she shows up.
UCE: Oh so we meet at five and she shows up after? Okay
great. We'll take care of our business and then we’ll meet
with her. Excellent, | hope you feel better.
SANTOS: | Yea, I know how to do my thing, don’t worry.
22. Later during the same conversation, SANTOS confirmed she had already spoken to

REYNOLDS about the kickback scheme. Below is an excerpt of the aforementioned exchange:

 

 

 

 

 

 

Speaker Statement Additional Explanation
UCE: Does he know what we are asking him about? He’s, he’s...

SANTOS: | Yes, he knows and he knows (unintelligible) me.

UCE: And he is on board with it? Perfect.

SANTOS: Yes, yes, it is already done. The deal is done you just have to

go there and say, I know Glennda talked to you about, here
we are. And this is it, you know? He knows already. You

 

don’t have to do any talking. I did it already.

 

 

 

 
Case 3:19-mj-71446-MAG Document 1 Filed 09/04/19 Page 9 of 14

B. REYNOLDS AGREES TO THE KICKBACK SCHEME

22.

On August 31, 2017, CW-1 and UCE recorded a meeting with REYNOLDS at his

medical office in Campbell, CA. During the meeting, REYNOLDS and UCE discussed the kickback

scheme, including kickback amounts and the need to be careful. Below are excerpts of the

aforementioned exchange:

 

Speaker

Statement

Additional Explanation

 

UCE:

So the schedule we usually start out with is we
would like to give you a thousand dollars. And
we’re looking for two patients a month. And
the next month we can add up to two thousand
and then finally three thousand. And we would
like to keep it at that level, just we because we
don’t want someone to say too many people to
one place. So we’re not, in fact we actually
encourage our doctors to not be exclusive to
one place because I think that looks (UI). So
does that sound like a fair structure to you?

UCE explains the referral scheme to
REYNOLDS.

 

REYNOLDS:

Yeah, your incentive value, you don’t want to
demonstrate your incentive value.

 

UCE:

Right, that’s exactly it. The subtlety of it is that
there are, I will admit that there are our
counterparts who in my opinion are a little too
brazen and they are demanding exclusivity. And
they are demanding a lot.

UCE if referencing other HHAs who
are less careful with their kickback
arrangements, engaging in exclusive
referral relationships with draw
attention of law enforcement.

 

 

REYNOLDS:

 

That’s happening in the surgery center world. I
mean we are trying to get around the (UD
somewhere. You want to benefit for the
surgeries that you are bringing into the centers,
at the same time you’ve got to hide it a little
more.

REYNOLDS expresses his
understanding that benefitting from
referrals needs to be hidden.

 

 

23.

During the meeting, UCE paid REYNOLDS $1,000 cash in exchange, REYNOLDS

agreed to send two patient referrals to HHA Alpha. Below is an excerpt of the aforementioned

 

 

 

 

 

exchange:
Speaker Statement Additional Explanation
UCE: So, it should be unbroken thousand dollars and if
you’re ok starting that way....
REYNOLDS: | Yes.
UCE: Try if you can to send us two [patients]. Um, then

 

in a month’s time we’ll reach out to you.

 

 

 

 
Case 3:19-mj-71446-MAG Document 1 Filed 09/04/19 Page 10 of 14

 

 

 

 

 

REYNOLDS: | OK.
D. REYNOLDS INTRODUCES UCE TO A CO-CONSPIRATOR
24, During their initial meeting on August 31, 2017, UCE asked REYNOLDS whether or not

his wife, MANCUSO, would be interested in participating in the scheme. REYNOLDS offered to

connect UCE with MANCUSO and other physicians in the area. UCE offered to pay REYNOLDS for

the introductions. REYNOLDS understood the arrangement would be “mutually beneficial” to both he

and UCE. Below is an excerpt of the aforementioned exchange:

 

 

 

 

 

 

 

 

 

 

 

Speaker Statement Additional Explanation

UCE: Um, so, I don’t mean to, Glennda Per her text message, SANTOS
suggested that your wife might also be suggested REYNOLDS’ wife
interested. MANCUSO might be interested in the

patient referral scheme.

REYNOLDS: Yeah, yeah she is pediatrics (UI) pain that} REYNOLDS acknowledged
sort of thing. I will connect you. What! | MANCUSO was interested in the patient
can do is have her reach out to you, is that} referral scheme and offers to have her
ok? contact UCE.

UCE: Have her reach out to me. We would like | “On board” refers to MANCUSO’s
to have a nice face to face, but perfectly | agreement to participate in the kickback
happy to have her on board scheme.

REYNOLDS: There are some physicians in the area that
I’ve become friendly with that I have to
find a way to connect you with.

UCE: So and understand that we also show UCE explains to REYNOLDS, he/she
appreciation to everyone who have will pay REYNOLDS for any additional
brought more to the program. So, we will | doctors brought into the patient referral
stop by as well for that. Ok? scheme.

REYNOLDS: I think this can be mutually beneficial REYNOLDS states this could be

beneficial to both of them.
22. On January 23, 2018, during a text message exchange with CW-1, REYNOLDS attached

an authorization for a patient (“Patient 1”)°, REYNOLDS referred to HHA Alpha. REYNOLDS

advised Patient 1 was “Approved for hhc [home health care]” and “a couple more in the pipeline”,

indicating REYNOLDS intended to refer more patients to HHA Alpha.

23.

After sending the authorization for Patient 1, REYNOLDS sent CW-1 and UCE a text

message requesting, “...if you can guide me on what you want authorized...I can be flexible”.

 

6 Throughout this affidavit, | have removed patients’ names to protect their privacy, and have referred to them
instead as “Patient 1,” “Patient 2,” etc

 

 
Case 3:19-mj-71446-MAG Document 1 Filed 09/04/19 Page 11 of 14

REYNOLDS’ text message indicated he would be willing to authorize additional services if requested
by CW-1. In doing so, HHA Alpha could benefit financially by billing for additional services that were
not medically necessary.

24. After receiving the referral of Patient 1, UCE sent a text message to REYNOLDS
offering to meet REYNOLDS to “thank you in person and perhaps discuss your wife’s thoughts on our
proposal?” REYNOLDS responded to UCE, “Yes — I will connect you with her. We were just talking.
She’s with [doctor] at Allied pain and has WC [workman’s comp] pain pts [patients] needs hhce/PT
[home health care/physical therapy]... will connect you.”

25. REYNOLDS then sent CW-1 and UCE an introductory group text message including
MANCUSO, stating “April - please meet Ravi and Shan... they will take care of all hhe needs. I will be
sending all WC hhc patients their way”. REYNOLDS text message indicated he was willing to send all

patient referrals to HHA Alpha in exchange for kickback payments.

E. MANCUSO ACCEPTS KICKBACKS IN EXCHANGE FOR PATIENT
REFERRALS

26. On January 25, 2018, CW-1 and UCE recorded a meeting with MANCUSO at the Bay
Club Courtside in Los Gatos, CA. During their meeting, MANCUSO confirmed she had spoken with

REYNOLDS prior to the meeting. Below are excerpts of the aforementioned exchange:

 

Speaker Statement Additional Explanation

 

UCE: So it’s a pretty simple thing. So in the meantime
what we’re doing is, um, just developing trusted
relationships with people. I think, has your
husband, I assume has told you...

 

MANCUSO: Yeah.

 

UCE: Okay, so that’s basically what we’re doing. And
then, um, October Ist, we get to really run the
whole place as we want, but in the meantime we
want to make sure, that we, we have the right base
of people who are working with us.

 

MANCUSO: Mmhmm.

 

UCE: So if that’s something that’s along lines that you
were thinking? Is that...

 

 

MANCUSO: Yeah, yeah. That’s kind of what he explained to
me.

 

 

 

10

 
Case 3:19-mj-71446-MAG Document 1 Filed 09/04/19 Page 12 of 14

27.

During their conversation, MANCUSO advised she was currently treating patients with a

mix of insurance providers. UCE explained their preference for Medicare patients as Medicare has a

higher reimbursement rate when compared to other insurance providers. Below is an excerpt of the

aforementioned exchange:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Speaker Statement Additional Explanation
MANCUSO: But now I’m a pretty big mix. MANCUSO is explaining she treats
patients with a variety of insurance
providers.
UCE: Ok. Good.
MANCUSO: It’s about yeah. ..it’s about even actually.
UCE: Ok. So... it’s as he said um you know
there’s certain things especially the uhh
the Medicare pays the best but... we’re
you know...
MANCUSO: They do? Better than covered insurance?
CW-1: Yes... for home health. For hospitals
for...offices it’s different.
UCE: For home health and hospice it’s actually
the best.
MANCUSO: Oh, ok.
28. UCE later explained the payment structure and how MANCUSO could increase from

$1,000 for two patient referrals to $3,000 for six to eight patients. Below is an excerpt of the

aforementioned exchange:

 

 

 

 

 

 

 

 

 

Speaker Statement Additional Explanation

UCE: So, Pll tell you a little bit about what we | UCE explains for two patient referrals a
generally do. For one to two patients a month, MANCUSO would be paid
month, we generally do a thousand $1,000.
dollars.

MANCUSO: Okay. MANCUSO acknowledges.

UCE: And, um, if you ever get to that level that | UCE explains for six to eight patient
where you feel like, we do $3000 a month) referrals a month, MANCUSO would be
for people who are gonna send us six to | paid $3,000.
eight patients.

MANCUSO: Okay. MANCUSO acknowledges.

29, At the end of the meeting, MANCUSO and UCE discuss the referral of Patient 1.

MANCUSO confirmed REYNOLDS had referred the patient and accepted $1,000 from UCE for the

referral of Patient 1. UCE clarified the $1,000 payment was for REYNOLDS and then offered

tl

 
Case 3:19-mj-71446-MAG Document 1 Filed 09/04/19 Page 13 of 14

MANCUSO $1,000 cash to begin their kickback arrangement. Below is an excerpt of the

aforementioned exchange:

 

 

 

 

 

 

 

 

 

 

Speaker Statement Additional Explanation
UCE: And, um, so your husband actually just sent | UCE told MAUSCO her husband
us something. (REYNOLDS) just sent HHA Alpha a
patient.
CW-1: Yes, he did. MANCUSO acknowledges he did.
UCE: So, um, we had, met him before and given
him something, so we have something for
him, and something for you.
MANCUSO: Okay.
UCE: Makes sense?
MANCUSO: Yeah. We don’t get taught negotiation. You
guys are like this is the easiest business ever
ito go in with doctors. [laughter]
CW-] It’s a lot easier for us [all laugh]. Especially
his job.
UCE: So...that is $1000 and...let’s make sure... | UCE paid MANCUSO $1,000 to send

that’s also $1000. So that’s for your
husband as well.

 

 

HHA Alpha patients and $1,000 for
REYNOLDS for the patient he sent.

 

Wl. PROBABLE CAUSE FOR THE VIOLATION

A. TITLE 42 UNITED STATES CODE, SECTION 1320A-7B(B)(1)(A), THE ANTI-KICK
BACK STATUTE

30.

Title 42 United States Code, Section 1320a-7b(b)(1)(A), in relevant part, makes it a crime

to knowingly and willfully solicit or receive any remuneration (including any kickback, bribe, or

rebate) directly or indirectly, overtly or covertly, in cash or in kind to any person to induce such person

to refer an individual to a person for the furnishing or arranging for the furnishing of any service for

which payment may be made in whole or in part under a Federal health care program.

31.

Based on all of the foregoing, probable cause exists to believe that REYNOLDS and

MANCUSO accepted kickback payments from UCE that were intended to induce REYNOLDS and

MANCUSO to send patient referrals to HHA Alpha for home health and/or hospice services later billed

to Medicare.

12

 
Case 3:19-mj-71446-MAG Document 1 Filed 09/04/19 Page 14 of 14

32. Medicare is a federally funded health care program, and the referral of patients to HHA
Alpha by REYNOLDS and MANCUSO for home health and/or hospice services constitutes a referral,
as defined by Title 42 United States Code, Section 1320a-7b(b)(1)(A).

33. Therefore, there is probable cause to believe REYNOLDS and MANCUSO’s agreement
to send patient referrals to HHA Alpha in exchange for cash payments from UCE meets the definition
of a kickback payment and violates anti-kickback statute.

IV. CONCLUSION

34. Based on the foregoing, there is probable cause to believe REYNOLDS and MANCUSO
conspired to receive kickbacks in exchange for patient referrals, in violation of 18 U.S.C. § 371 and 42
U.S.C. § 1320a-7b(b)(1)(A).

Wa REQUEST FOR SEALING

35. Since this investigation is ongoing, disclosure of the Complaint, this affidavit, and/or this
application and the attachments thereto will jeopardize the progress of the investigation. Disclosure
could result in the destruction of evidence, intimidation or collusion of witnesses, or the flight of a
suspect. Accordingly, I respectfully request the Court issue an order directing this Affidavit and any

related documents be sealed until the further order of this Court.

Janepfd Spring, Specid|\Agent
Fedeyal Bureau/of Investigation

 

Sworn to and subscribed before me

this” $ vl day —_ 2019.

see
Wt
i"

Lerner Jf

C
~~ fl >
HON. JOSEPH C-/SPERO-
United States Chief Magistrate Judge

“a
p

A

 

13
